--------------------------------------------------------------------------------

Exhibit 10.2
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made as of _________________, by
and between Joy Global Inc., a Delaware corporation (the “Company”), and
_____________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, Indemnitee is a director or officer of the Company and in such capacity
is performing valuable services for the Company;
 
WHEREAS, the Company recognizes that highly competent persons have become more
reluctant to serve publicly-held corporations as directors or in other
capacities unless they are provided with adequate protection through insurance
and adequate indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company, to the
extent that they may be lawfully insured and indemnified against such risks;
 
WHEREAS, the number of lawsuits challenging the judgment and actions of
directors and officers of Delaware corporations, the costs of defending those
lawsuits and the threat to directors’ and officers’ personal assets have
materially increased over the past several years;
 
WHEREAS, recent federal legislation and rules adopted by the Securities and
Exchange Commission have imposed additional disclosure and corporate governance
obligations on directors and officers of public companies and have exposed
directors and officers to new and broadened liabilities;
 
WHEREAS, the Amended and Restated Bylaws of the Company require indemnification
of the officers and directors of the Company, and Indemnitee is under certain
circumstances entitled to indemnification pursuant to the Delaware General
Corporation Law (“DGCL”);
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to continue to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving as directors and officers of the
Company and its subsidiaries from certain liabilities;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining persons to serve as directors and officers of the Company and its
subsidiaries is detrimental to the best interests of the Company’s shareholders
and that the Company should act to assure such persons that there will be
increased certainty of such protection in the future;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, as a supplement to and in furtherance of the Amended and Restated
Bylaws of the Company, it is reasonable, prudent, desirable and necessary for
the Company contractually to obligate itself to indemnify, and to pay in advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from concern that they will not be so indemnified and that their expenses will
not be so paid in advance;
 
WHEREAS, this Agreement is not a substitute for, nor does it diminish or
abrogate any rights of Indemnitee under, the Amended and Restated Bylaws of the
Company or any resolutions adopted pursuant thereto (including any contractual
rights of Indemnitee that may exist);
 
WHEREAS, Indemnitee is willing to continue to serve for or on behalf of the
Company on the condition that he be so indemnified and that payment for his such
expenses be so paid in advance;
 
NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.  Services to the Company.  Indemnitee will serve or continue to serve as an
officer or director of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation; however, this Agreement
shall not impose any obligation on Indemnitee or the Company to continue
Indemnitee’s service to the Company beyond any period otherwise required by law
or by other agreements or commitments of the parties, if any.
 
2.  Definitions.  As used in this Agreement:
 
(a)          “Company” shall mean Joy Global Inc., and shall include, in
addition to any corporation resulting from or surviving any consolidation or
merger, any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents, trustees, partners, managers, members or
fiduciaries so that if Indemnitee is or was a director, officer, employee,
agent, trustee, partner, manager, member or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent, trustee, partner, manager, member or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviv­ing corporation as
Indemnitee would have with respect to such con­stituent corporation if its
separate exis­tence had continued.
 
(b)          “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee, partner, manager, member or
fiduciary of the Company or of any other Enterprise which such person is or was
serving at the request of the Company.
 
(c)          “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)          “Enterprise” shall mean the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company in a Corporate Status.
 
(e)          “Expenses” shall include attorneys’ fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, private
investigators, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, fax transmission charges, secretarial services,
delivery service fees, and all other disbursements or expenses paid or incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification under this
Agreement.  Expenses also shall include Expenses paid or incurred in connection
with any appeal resulting from any Proceeding, including, without limitation the
premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent.  Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
 
(f)          “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of relevant corporation law and neither
presently is, nor in the past five years has been, retained to represent:  (1)
the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement
and/or the indemnification provisions of the Amended and Restated Bylaws of the
Company or of other indemnitees under similar indemnification agreements or
provisions), or (2) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct or applicable law then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.
 
(g)          “Losses” shall mean all loss, liability, judgments, damages,
amounts paid in settlement, fines, penalties (whether civil, criminal or
otherwise) or, with respect to an employee benefit plan, excise taxes or
penalties assessed with respect thereto, including all interest, assessments and
other charges paid or payable in connection with or in respect of any of the
foregoing.
 
(h)          Reference to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee, agent,
trustee, partner, manager, member or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent,
trustee, partner, manager, member or fiduciary with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to under applicable law or in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           “Person” shall mean any corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise.
 
(j)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, claim, demand, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, including any and all appeals,
whether brought in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative,
investigative or other nature and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of or
relating to Indemnitee’s Corporate Status, by reason of or relating to any
action or alleged action taken by him (or failure or alleged failure to act) or
of any action or alleged action (or failure or alleged failure to act) on his
part while acting as director, officer, employee, agent, trustee, partner,
manager, member or fiduciary of the Company, or by reason of the fact that he is
or was serving at the request of the Company as a director, officer, employee,
agent, trustee, partner, manager, member or fiduciary of another Enterprise, in
each case whether or not serving in such capacity at the time any liability or
expense is paid or incurred for which indemnification, reimbursement, or payment
in advance of expenses can be provided under this Agreement; except one
initiated by Indemnitee to enforce his rights under this Agreement.
 
(k)          “Subsidiary” shall mean any Person that is, directly or indirectly,
controlled by the Company.  For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, through other voting rights, by contract or
otherwise.
 
(l)           For purposes of Sections 3 and 4, the meaning of the phrase “to
the fullest extent permitted by law” shall include, but not be limited to:
 
 
(1)
to the fullest extent permitted by Section 145 of the DGCL or any section that
replaces or succeeds Section 145 with respect to such matters of the DGCL, and

 
 
(2)
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers, directors,
employees, agents, trustees, partners, managers, members, fiduciaries and other
persons acting or serving at the Company’s request.

 
3.  Indemnity in Third-Party Proceedings.  The Company shall indemnify, hold
harmless and defend Indemnitee in accordance with the provisions of this Section
3 if Indemnitee was or is, or was or is threatened to be made, a party to or a
participant (as a witness or otherwise) or otherwise involved in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor.  Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses and Losses (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses or
Losses) actually and reasonably paid or incurred or suffered by him or on his
behalf in connection with such Proceeding or any claim, issue or matter therein
to the fullest extent permitted under law.
 
 
4

--------------------------------------------------------------------------------

 
 
4.  Indemnity in Proceedings by or in the Right of the Company.  The Company
shall indemnify, hold harmless and defend Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was or is, or was or is threatened to
be made, a party to or a participant (as a witness or otherwise) or otherwise
involved in any Proceeding by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses and Losses (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses or Losses) actually and reasonably paid or incurred or suffered by him
or on his behalf in connection with such Proceeding or any claim, issue or
matter therein to the fullest extent permitted under law.  No indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware (the “Delaware Court”) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.
 
5.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee was or is a party to (or a participant or otherwise
involved in) and is successful, on the merits or otherwise, in any Proceeding or
in defense of any claim, issue or matter therein, in whole or in part, the
Company shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably paid or incurred or suffered by him in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify and
hold harmless Indemnitee against all Expenses actually and reasonably paid or
incurred or suffered by him or on his behalf in connection with each
successfully resolved claim, issue or matter and any claim, issue or matter
related to any claim, issue, or matter on which the Indemnitee was
successful.  For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
6.  Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified and held harmless against all Expenses actually
and reasonably paid or incurred by him or on his behalf in connection therewith.
 
7.  Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)          for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy, agreement or other indemnity provision,
except with respect to any excess beyond the amount received under any insurance
policy or other indemnity provision; or
 
(b)          for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law; or
 
(c)          in connection with any Proceeding (or any part of any Proceeding)
initiated or brought voluntarily by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (1) the Board of
Directors of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (2) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law or the Company joins in or consents to the
initiation of such Proceeding; provided, however, that nothing in this Section
7(c) shall limit the right of Indemnitee to be indemnified (with interest) under
Section 13.
 
8.  Payment in Advance of Expenses.  Notwithstanding any other provision of this
Agreement to the contrary (and irregardless of whether any determination
pursuant to Section 11(a) is to be made) and subject to Section 9, the Company
shall pay in advance of the final determination of the Proceeding the Expenses
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred in connection with any Proceeding within five (5)
days after the receipt by the Company of a statement or statements (including,
at the request of the Company, reasonable detail underlying the expenses for
which payment is requested) requesting such payments in advance from time to
time.  Payments in advance of the final determination shall be unsecured and
interest free.  Payments in advance of the final determination shall be made
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Payments in advance of the final determination
shall include any and all reasonable Expenses paid or incurred or which
Indemnitee determines are reasonably likely to be paid or incurred pursuing a
Proceeding to enforce the right of payment in advance hereunder or pursuant to
the indemnification provisions of the Amended and Restated Bylaws, including
Expenses paid or incurred or which Indemnitee determines are reasonably likely
to be paid or incurred preparing and forwarding statements to the Company to
support the payments claimed.  The Indemnitee shall qualify for payments in
advance solely upon the execution and delivery to the Company of an undertaking
providing that the Indemnitee undertakes to repay the payment in advance to the
extent that it is ultimately determined pursuant to Section 13(a) that
Indemnitee is not entitled to be indemnified by the Company in respect thereof
under the terms of this Agreement, the Amended and Restated Bylaws of the
Company, the DGCL or otherwise.  This Section 8 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 7.
 
 
6

--------------------------------------------------------------------------------

 
 
9.  Selection of Counsel.  In the event the Company shall be obligated under
Section 8 hereof to pay the expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently paid or incurred by Indemnitee with respect to the same Proceeding,
provided that (a) Indemnitee shall have the right to employ his counsel in any
such Proceeding at Indemnitee’s expense; and (b) if (1) the employment of
counsel by Indemnitee has been authorized by the Company, (2) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company (or any other person or persons included in a joint defense) and
Indemnitee in the conduct of any such defense or representation by such counsel
retained by the Company which would preclude such counsel from representing both
the Indemnitee and the Company (or any other person or persons included in a
joint defense) under the applicable standards of professional conduct, or (3)
the Company shall not, in fact, have employed counsel to assume the defense of
such Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Company.  The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have reasonably made the conclusion provided for in (2) above.
 
10.  Procedure for Notification and Defense of Claim.
 
(a)          Indemnitee agrees to notify promptly the Company in writing of any
claim made against Indemnitee for which indemnification will or could be sought
under this Agreement, provided, however, that a delay in giving such notice
shall not deprive Indemnitee of any right to be indemnified under this Agreement
unless, and then only to the extent that, the Company did not otherwise learn of
the claim and such delay is materially prejudicial to the Company’s ability to
defend such claim; and, provided, further that notice shall be deemed to have
been given without any action on the part of Indemnitee in the event that the
Company is a party to the same Proceeding.  The omission to notify the Company
will not relieve the Company from any liability for indemnification which it may
have to Indemnitee otherwise than under this Agreement.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.  In
this Agreement, Indemnitee’s notice under this Section 10(a) is sometimes
referred to as Indemnitee’s “request for indemnification.”
 
(b)          Indemnitee may deliver to the Company a written application to have
the Company indemnify and hold harmless Indemnitee in accordance with this
Agreement.  Such application(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his sole discretion.  Following such
a written application for indemnification by Indemnitee, Indemnitee’s
entitlement to indemnification shall be determined according to Section 11(a).
 
(c)          The Company will be entitled to participate in the Proceeding at
its own expense.
 
 
7

--------------------------------------------------------------------------------

 
 
11.  Procedure Upon Application for Indemnification.
 
(a)          A determination with respect to Indemnitee’s entitlement to
indemnification in the specific case shall be made by the Company and, if but
only if required by applicable law, one of the following methods, which shall be
at the election of Indemnitee:  (1) by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee, (2)
by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, or (3) by a committee of Disinterested Directors designated
by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within five (5) business
days after such determination.  Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ and experts’ fees and disbursements)
paid or incurred or which Indemnitee determines are reasonably likely to be paid
or incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.  For the sake of clarity, no determination of entitlement shall be
required to the extent that Indemnitee is successful, on the merits or otherwise
(including by dismissal with or without prejudice), in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part.
 
(b)          In the event the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 11(a) hereof, the
Independent Counsel shall be selected as provided in this Section 11(b).  The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the immediately following sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected.  If the Independent Counsel is selected by the Board, the
Company shall give written notice to Indemnitee advising him of the identity of
the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within five (5) business days after such
written notice of selection shall have been received, deliver to the Company or
to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 11(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Delaware Court or by such other
person as the Delaware Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 13(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).  The Company shall use its reasonable
best efforts to cause the determination of entitlement to indemnification to be
made as promptly as practicable.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)          The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel (including such fees and expenses incurred in connection
with the Independent Counsel’s determination pursuant to Section 11(a)) and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
 
12.  Presumptions and Effect of Certain Proceedings.
 
(a)          In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption by adducing clear and convincing
evidence in connection with the making by any person, persons or entity of any
determination contrary to that presumption.  Neither the failure of the Company
(including by its directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
 
(b)          If the person, persons or entity empowered or selected under
Section 11 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (1) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (2) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not meet any applicable standard of conduct
under applicable law (or did or did not hold any particular state of knowledge
referred to under applicable law).
 
(d)          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent registered public accountant or by an appraiser or other expert
selected by the Enterprise.  The provisions of this Section 12(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.
 
(e)          The knowledge and/or actions, or failure to act, of any director,
officer, agent, employee, trustee, partner, manager, member, fiduciary or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
 
(f)          Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, agent, trustee,
partner, manager, member or fiduciary of another Person if Indemnitee was
serving as a director, officer, employee, agent, trustee, partner, manager,
member or fiduciary of such other Person and (1) such Person is or at the time
of such service was a Subsidiary, (2) such Person is or at the time of such
service was an employee benefit plan (or related trust) sponsored or maintained
by the Company or a Subsidiary or (3) the Company or a Subsidiary, directly or
indirectly, caused Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve such other Person in such capacity.
 
13.  Remedies of Indemnitee.
 
(a)          In the event that (1) a determination is made pursuant to Section
11 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (2) payment in advance of Expenses is not timely made pursuant
to Section8 of this Agreement, (3) no determination of entitlement to
indemnification shall have been made pursuant to Section 11(a) of this Agreement
within 30 days after receipt by the Company of the request for indemnification,
(4) payment of indemnification is not made pursuant to Section 5 or 6 or the
last sentence of Section 11(a) of this Agreement within five (5) business days
after receipt by the Company of a written request therefor, or (5) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
five (5) business days of receipt by the Company of a written request therefore
or, if a determination is required by law, within five (5) business days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication (or, in the case of clause (1),
to seek an adjudication) by the Delaware Court (in accordance with Section 25)
of his entitlement to such indemnification or payment in advance of
Expenses.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  Except as set forth
herein, the provisions of Delaware law (without regard to its conflict of laws
rules) shall apply to any such arbitration.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)          In the event that a determination shall have been made pursuant to
Section 13(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination (or by reason of no determination having been made at
all).  In any judicial proceeding or arbitration commenced pursuant to this
Section 13, Indemnitee shall be presumed to be entitled to indemnification under
this Agreement, the Company shall have the burden of proving Indemnitee is not
entitled to indemnification, and the Company may not refer to or introduce
evidence of any determination pursuant to Section 11(a) of this Agreement
adverse to Indemnitee for any purpose.  If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 13, Indemnitee shall not be
required to reimburse the Company for any payments in advance pursuant to
Section 8 until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).
 
(c)          If a determination shall have been made pursuant to Section11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section13, absent (1) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (2) a prohibition of such indemnification under
applicable law.
 
(d)          The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
 
(e)          The Company shall to the fullest extent permitted under law
indemnify and hold harmless Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within five (5) days after receipt by the
Company of a written request therefor) to the fullest extent permitted under law
pay in advance such Expenses to Indemnitee, which are paid or incurred or which
Indemnitee determines are reasonably likely to be paid or incurred by Indemnitee
in connection with any judicial proceeding or arbitration brought by Indemnitee
to enforce his rights under, or to recover damages for breach of this Agreement
or any other indemnification, payment in advance or contribution agreement or
provision of the Company’s certificate of incorporation or bylaws as in effect
from time to time or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, payment in advance,
contribution or insurance recovery, as the case may be.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)          Interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies or is obliged
to indemnify for the period commencing with the date on which Indemnitee
requests indemnification, contribution,  reimbursement or payment in advance of
any Expenses and ending with the date on which such payment is made to
Indemnitee by the Company.
 
14.  Non-exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)          The rights of indemnification and to receive payment in advance of
Expenses as provided by this Agreement are not exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Amended and Restated Bylaws, any agreement, a vote of shareholders or a
resolution of directors, or otherwise.  To the extent Indemnitee otherwise would
have any greater right to indemnification or payment in advance of expenses
under any other provisions under applicable law, the Company’s Amended and
Restated Bylaws, any agreement, a vote of shareholders, a resolution of
directors or otherwise, Indemnitee will be deemed to have such greater right
hereunder.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or payment in advance of Expenses than would be afforded
currently under the Company’s Amended and Restated Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy, and Indemnitee
shall enjoy, by this Agreement the greater benefits so afforded by such
change.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
 
(b)          The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the directors, officers, employees, trustees, partners, managers,
members, fiduciaries or agents of the Company with coverage for losses from
wrongful acts, or to ensure the Company’s performance of its indemnification
obligations under this Agreement.  Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage.  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, trustees, partners, managers, members, fiduciaries or
agents of the Company or of any other Enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, trustee, partner, manager,
member, fiduciary or agent under such policy or policies.  If, at the time of
the receipt by the Company of a notice from any source of a Proceeding as to
which Indemnitee is a party or participant (as a witness or otherwise), the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies, and the Company shall
provide Indemnitee with a copy of such notice and copies of all subsequent
correspondence between the Company and such insurers related thereto.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)          In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights (it being understood
that all of Indemnitee’s reasonable Expenses, including attorneys’ fees and
expenses, related thereto shall be borne by the Company).
 
(d)          The Company’s obligation to indemnify or pay in advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, trustee, partner, manager, member, fiduciary or
agent of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or payment in advance of Expenses from such
other Enterprise.
 
15.  Settlement.
 
(a)         Notwithstanding anything in this Agreement to the contrary, the
Company shall have no obligation to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s prior written consent.
 
(b)         The Company shall not, without the prior written consent of
Indemnitee, consent to the entry of any judgment against Indemnitee or enter
into any settlement or compromise which (1) includes an admission of fault of
Indemnitee, any non-monetary remedy affecting or obligation of Indemnitee, or
monetary loss for which Indemnitee is not wholly indemnified hereunder or (2)
with respect to any Proceeding with respect to which Indemnitee may be or is
made a party, witness or participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee.  Neither the Company nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.
 
16.  Duration of Agreement.  This Agreement shall continue until and terminate
upon the latest of:  (a) the statute of limitations applicable to any claim that
could be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or payment of expenses in advance under this
Agreement; (b) 10 years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Company or as a director, officer,
employee, trustee, partner, manager, member, fiduciary or agent of any other
Enterprise which Indemnitee served at the request of the Company; or (c) one (1)
year after the final termination of any Proceeding, including any and all
appeals, then pending in respect of which Indemnitee is granted rights of
indemnification or payment in advance of Expenses hereunder and of any
Proceeding commenced by Indemnitee pursuant to Section13 of this Agreement
relating thereto (including any right of appeal of any Proceeding commenced by
Indemnitee pursuant to Section 13).
 
 
13

--------------------------------------------------------------------------------

 
 
17.  Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, execu­tors and administrators; provided that, subject to the last
sentence of this Section 17, this Agreement may not be assigned or delegated by
either party hereto without the prior written consent of the other party.  The
indemnification and payment in advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee, trustee,
partner, manager, member, fiduciary or agent of the Company or of any other
Enterprise at the Company’s request, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.  The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
 
18.  Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 
19.  Enforcement; Entire Agreement.
 
(a)         The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)         This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof (provided that it is understood
and agreed that the provisions contained herein are a supplement to, and not a
substitute for, any provisions regarding the subject matter hereof contained in
any employment or similar agreement between the parties hereto).
 
20.  Effectiveness of Agreement.  This Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Company, or was serving at the request
of the Company as a director, officer, employee, trustee, partner, manager,
member, fiduciary or agent of another Enterprise, at the time such act or
omission occurred.
 
21.  Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
22.  Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or payment in advance of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise, except to the extent expressly set forth in Section
10(a).
 
23.  Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand, by personal delivery or by overnight courier and, in
each case, receipted for by the party to whom said notice or other communication
shall have been directed, or (b) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:
 
If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
 
If to the Company to:
 
Joy Global Inc.
100 E. Wisconsin Avenue, Suite 2780
Milwaukee, WI  53202
Attention:  General Counsel
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
24.  Contribution.  To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount paid or incurred by Indemnitee, whether for
Losses and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Company (and its officers,
directors, employees or agents), on the one hand, and Indemnitee, on the other
hand, as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (b) the relative fault of the Company (and its directors,
officers, employees and agents), on the one hand, and Indemnitee, on the other
hand, in connection with such event(s) and/or transaction(s).
 
25.  Applicable Law, Consent to Jurisdiction and Injunctive Relief.
 
(a)          This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 13(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (d) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum or is subject (in whole or in part) to a jury trial.
 
(b)         The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled.  The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection
therewith.  The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the Delaware Court, and the Company
hereby waives any such requirement of such a bond or undertaking.
 
26.  Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
27.  Miscellaneous.  Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.  The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 
JOY GLOBAL INC.
INDEMNITEE    

 
By:
                               
 

   
Name:  Sean D. Major
Name:
Office: EVP, General Counsel and Secretary
Address:



 
 17

--------------------------------------------------------------------------------